Opinion filed February 15, 2007















 








 




Opinion filed February 15, 2007
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                 ____________
 
                                                          No. 11-07-00010-CV 
                                                    __________
 
        TXU
ELECTRIC DELIVERY COMPANY F/K/A ONCOR ELECTRIC
                                   DELIVERY
COMPANY, Appellant
                                                             V.
                       GRADY
HINKLE AND RITA HINKLE, Appellees
 

 
                                         On
Appeal from the 106th District Court
                                                         Dawson
  County, Texas
                                              Trial
Court Cause No. 04-05-17017
 

 
                                             M
E M O R A N D U M   O P I N I O N
The trial court signed its order on November 29,
2006.  TXU Electric Delivery Company
f/k/a Oncor Electric Delivery Company timely filed
both a notice of appeal and a motion for new trial.  On January 31, 2007, the trial court signed
an order granting the motion and vacating its November 29, 2006 order.
Therefore, this appeal is dismissed for want of
jurisdiction.
 
February
15, 2007                                                                   PER
CURIAM
Panel
consists of:  Wright, C.J.,
McCall, J., and Strange, J.